Citation Nr: 0929152	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for right 
ear hearing loss, dizziness, balance impairment, and vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1948 to April 1952.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.

Procedural history

The Veteran filed a claim of entitlement to benefits under 38 
U.S.C. § 1151 in July 2005.  As indicated, the Veteran's 
claim was denied in the March 2006 rating decision.  The 
Veteran disagreed with the denial and perfected his appeal by 
filing a timely substantive appeal [VA Form 9] in December 
2006.  An April 2007 supplemental statement of the case 
(SSOC) continued the denial of the Veteran's claim following 
the consideration of additional evidence.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).   See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issues not on appeal

In March 200, the Veteran's representative asserted a claim 
of entitlement to service connection for tinnitus.  That 
claim was denied in an April 2007 rating decision.  To the 
Board's knowledge, the Veteran has not filed a notice of 
disagreement with respect to the April 2007 denial.  As such, 
the issue of entitlement to service connection for tinnitus 
is not currently on appeal.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The Veteran initially filed a claim of entitlement to service 
connection for hearing loss in June 1978.  The Veteran's 
claim was denied in a July 1978 rating decision.  
In March 2007, the Veteran, through his representative, 
requested service connection for hearing loss [in addition to 
the previously filed claim for benefits under § 1151, to 
include hearing loss].  For reasons which are unclear, the 
claim for service connection for hearing loss was denied in 
the April 2007 SSOC, rather than in a rating decision.  The 
Veteran did not express disagreement with that denial.  
Accordingly, the Veteran's claim as to the issue of service 
connection for hearing loss is not currently on appeal and 
will be addressed no further herein.    

The Board takes this opportunity to call the RO's attention 
to the provisions of 38 C.F.R. § 19.31 (2008):  "In no case 
will a [SSOC] be used to announce decisions of the agency of 
original jurisdiction on issues not previously addressed in 
the Statement of the Case  . . . ."

The Board additionally notes that any pending claim for 
service connection under 38 U.S.C.A. §§ 1110 and 1131 is not 
intertwined with to the matter herein under consideration, 
entitlement to benefits under § 1151.  That is, the outcome 
of the § 1151 claim is not dependent upon resolution of any 
service connection claim.   


FINDING OF FACT

A preponderance of the medical evidence of record supports a 
conclusion that the Veteran's claimed right ear hearing loss, 
dizziness, balance impairment, and vertigo were not caused or 
aggravated by carelessness, negligence, lack of proper skill, 
or error in judgment on the part of VA in furnishing hospital 
care, medical or surgical treatment, or examination, nor was 
such the result of an event not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation for right ear 
hearing loss, dizziness, balance impairment, and vertigo 
under the provisions of 38 U.S.C. § 1151 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks compensation pursuant to 38 U.S.C. § 1151 
for right ear hearing loss, dizziness, balance impairment, 
and vertigo.  

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Veteran was informed of the relevant law and regulations 
pertaining to his 
§ 1151 claim in a letter from the RO dated August 2005.  The 
RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the August 2005 letter.  
Specifically, the letter stated that VA would assist the 
Veteran in obtaining any relevant records from any Federal 
agency, including the military, VA medical centers, or the 
Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that VA 
would make reasonable efforts to obtain such records.  The 
letter also indicated that a medical examination or opinion 
would be provided if necessary to make a decision on the 
Veteran's claim.

The August 2005 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

Finally, the Board notes that the August 2005 letter 
specifically requested, "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in a VCAA letter 
dated March 2006.  
Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, in this case, elements (1) 
and (2) are undisputed, and element (3) is irrelevant.  
Additionally, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
benefits pursuant to 38 U.S.C.A. § 1151.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  Because, as will be detailed below, the Board is 
denying the Veteran's claim, element (4) and (5) remain moot.

Moreover, there is no timing problem as to Dingess notice, 
since the Veteran's claim was readjudicated in the November 
2006 SOC and the April 2007 SSOC, following the issuance of 
the March 2006 letter.  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, as well as VA and private treatment records.  

Additionally, the Veteran was afforded two VA audiological 
examinations in February 2006, and another VA audiological 
examination in March 2007.  
The VA examination reports reflect that the examiners 
interviewed and examined the Veteran, reviewed his past 
medical history, documented his current medical conditions, 
reviewed pertinent medical research, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA 
examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2008); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  The 
Veteran and his representative have not contended otherwise.  

In a June 2009 written presentation to the Board, the 
Veteran's representative argued that the VA failed in its 
duty to assist by not obtaining quality assurance records 
from the VA Medical Center.  However, neither the Veteran nor 
his representative have identified such reports, previously 
requested that any such reports be obtained and considered, 
or explained how these reports could potentially be relevant 
to the claim on appeal.  Indeed, the Veteran's representative 
did not explicitly state that such records actually exist, 
nor have the Veteran or his representative indicated that the 
Veteran filed any complaints with the VAMC as to the care 
provided or that any sort of internal investigation or 
inquiry ever took place.  It appears, moreover, that the 
Veteran's complete VA treatment records pertaining to his 
October 29, 1991 surgery,  including the consent form, are 
already contained in the claims folder.   

Accordingly, in the absence of any information that the 
quality assurance records, if they indeed exist, would have 
any bearing on the matter under consideration, no further 
action is required of VA.  As the Court has stated, "VA's . 
. . 'duty to assist' is not a license for a fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also 
Loving v. Nicholson, 19 Vet. App. 96, 103 (2003) 
(nonprecidential decision) [VA has no duty to assist in 
obtaining records where the claimant failed to allege that 
the records could be relevant].
 
In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, the Veteran declined the option of 
testifying at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Statutory law 

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying disability or qualifying death if the disability 
or death was not the result of the veteran's willful 
misconduct and - 

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was (A) careless, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable."

VA regulations

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C. § 1151 filed on 
or after October 1, 1997 [such as this case, in which the 
Veteran's § 1151 claims were filed in December 2002] were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3 2004) [codified as 
amended at 38 C.F.R. § 3.361].  Those regulations largely 
implemented the provisions of 38 U.S.C.A. § 1151.

(i.)  Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b) (2008)
To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  See 38 C.F.R. 
§ 3.361(c)(2) (2008).  

(ii.)  Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  See 
38 C.F.R. § 3.361(d)(1) (2008).  

(iii.)  Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d) (2008).  

Factual background

The Board believes that a brief factual background is 
appropriate.

On October 29, 1991, the Veteran underwent a right 
exploratory tympanostomy and total ossicular prosthesis 
reconstruction of the ossicles.  He subsequently developed 
problems with dizziness and severe hearing loss.  On October 
31, 1991, he had a right tympanoplasty with repair of a 
perilymph fistula.  Additionally, the ossicular prosthesis 
was removed.  The Veteran continued to experience severe 
hearing loss in his right ear as well as symptoms of 
dizziness and balance disturbance.  
	
On December 15, 1992, the Veteran underwent a right 
labyrinthectomy by a transmastoid approach for treatment of 
right vestibular dysfunction.  Subsequent treatment records 
document the Veteran's right ear deafness as well as 
intermittent symptoms of dizziness and balance impairment.  
See the VA treatment record dated December 2006; see also the 
treatment records of Dr. G.L.C. dated September 2002 and 
March 2004.

Analysis

The Veteran is seeking compensation under the provisions of 
38 U.S.C. § 1151 for right ear hearing loss, dizziness, 
balance impairment, and vertigo, which he asserts developed 
as a result an October 29, 1991 surgical procedure at a VA 
medical facility.  See, e.g., the NOD dated August 2006.

As was discussed in the law and regulations section above, in 
order to substantiate a claim under 38 U.S.C. § 1151, the 
evidence must show that VA treatment caused additional 
disability, and that such was the result of either negligence 
or carelessness on the part of VA or an event not reasonably 
foreseeable.

The question of whether the Veteran has additional 
disabilities and whether such are related to his October 29, 
1991 surgery is essentially medical in nature, as are the 
matters of negligence, etc, and foreseeability.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

A VA medical examination report addressing those questions 
was obtained in February 2006.  The examiner reported that, 
"the [V]eteran has residual hearing loss and balance 
disturbance" following the October "1991 right ossicle 
reconstruction with subsequent repair of the perilymph 
fistula."  The report of the February 2006 VA examiner 
appears consistent with contemporaneous treatment records, 
which document the Veteran's complaints of hearing loss, 
dizziness, and balance impairment following the initial 
surgery. Moreover, recent evaluation and treatment records 
document the Veteran's continuing complaints of hearing loss, 
dizziness, and balance impairment.  See, e.g., the VA 
audiological examination reports dated February 2006 and 
March 2007.

The Board thus concludes that additional disabilities, namely 
hearing loss and dizziness/balance impairment, were incurred 
as a result of the October 29, 1991 surgery.

The Board must now determine whether such additional 
disabilities are due to carelessness, negligence, etc. on the 
part of VA; or whether such additional disabilities are the 
result of an event which was not reasonably foreseeable.  

Crucially, the February 2006 VA examiner unequivocally 
concluded that the VA treatment administered in conjunction 
with the October 29, 1991 surgery was in no way the result of 
any carelessness, negligence, or other fault on the part of 
VA.  See the February 2006 VA examination report.  
Specifically, the examiner stated that she discussed the case 
with a consulting ear, nose, and throat [ENT] specialist, who 
indicated that "balance disturbance and hearing loss are 
known complications of the first surgery that the Veteran had 
on October 29, 1991."  The examiner concluded, "[t]here is 
nothing that indicates that the care rendered by VA was 
inappropriate, careless, negligent, or otherwise at fault."  

The February 2006 VA medical opinion appears to be consistent 
with the Veteran's medical history, which contains no 
suggestions of fault on the part of VA.  Further, the 
February 2006 VA examination report appears to have been 
based on thorough review of the record, comprehensive 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history and current medical conditions.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].

Moreover, the Board notes that there is no evidence that the 
VA failed to obtain informed consent as to the October 29, 
1991 surgery.  See 38 C.F.R. §§ 3.361(d); 17.32 (2008).  
Specifically, the VA examiner opined that "[t]he records 
show that appropriate informed consent was obtained, and a 
preoperative progress note dated October 28, 1991 
specifically states that the [Veteran] was informed of the 
risks of surgery, including deafness and vertigo."  

The February 2006 VA examiner's opinion is consistent with 
the medical evidence of record.  Crucially, an October 28, 
1991 'Pre-Op Note' documented the Veteran's vital signs and 
indicated that the Veteran was "explained risks of surgery 
including . . . deafness, vertigo, . . . as well as options 
in addition to surgery and wishes to proceed and consents to 
plan[ned] exploratory tympanotomy possible [total ossicular 
replacement prosthesis] TORP tomorrow."  The VA claims 
folder also contains the Veteran's signed consent form dated 
October 28, 1991.  This evidence directly contradicts the 
Veteran's assertions that he was not informed of the risks of 
the October 29, 1991 surgical procedure.  See the Veteran's 
NOD dated August 2006.  The Board places far greater weight 
on the medical reports contained in the file, as well as the 
consent form, than it does on the Veteran's recollections.

With respect to the matter of foreseeability, the February 
2006 VA examiner specifically noted that "[a]lthough 
uncommon, these residuals [hearing loss and dizziness/balance 
impairment] can occur and are thus reasonably foreseeable."  
Accordingly, the additional disabilities were thus considered 
by the VA examiner to be an ordinary risk of the treatment 
provided, and were thus "foreseeable."  The examiner's 
conclusion appears to be congruent with the relevant 
regulation, which as discussed above stated that "VA will 
consider whether the risk of that event was the type of risk 
that a reasonable health care provider would have disclosed 
in connection with . . . informed consent procedures."  See 
38 C.F.R. § 3.361(d)(2) (2008).  

The Veteran has offered no competent medical evidence to 
contradict the opinion of the February 2006 VA examiner.  The 
only evidence in the claims file serving to link the 
Veteran's additional disabilities to carelessness, 
negligence, or other fault on the part of VA emanates from 
the Veteran himself.  It is now well-settled, however, that 
laypersons without medical training, such as the Veteran, are 
not qualified to render medical opinions regarding matters 
such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.15(a)(1) 
(2008) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  As such, the Veteran's statements are not 
competent medical evidence and are lacking in probative 
value.

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim for benefits 
pursuant to 38 U.S.C. § 1151.  If he was dissatisfied with 
the opinion of the February 2006 VA examiner, he had the 
opportunity to submit a medical opinion or opinions in favor 
of his claim.  He has failed to do so.  See 38 U.S.C.A. § 
5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].

Accordingly, the competent medical evidence of record 
indicates that the additional disabilities experienced by the 
Veteran, namely hearing loss and dizziness/balance 
impairment, were not due to carelessness, negligence, lack of 
proper skill, and error in judgment on the part of VA or to 
an event not reasonably foreseeable.  The claim fails on this 
basis.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to compensation under 38 
U.S.C. § 1151 for additional disabilities resulting from the 
October 29, 1991 surgery.  The benefit sought on appeal is 
accordingly denied.

Additional comment

The Board wishes to make it clear that it is well aware of 
the unfortunate consequences of the Veteran's surgery.  There 
appears to be no question that additional disability resulted 
from the VA surgery.  However, under the present law the 
Board cannot grant the benefits sought.  The Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  As explained above, the Board has 
decided this case based on the law and regulations, as well 
as, the medial evidence of record.

The Board adds that the current version of 38 U.S.C. § 1151 
was enacted effective October 1, 1997 with the precise 
purpose of narrowing the award of benefits to exclude 
situations such as the one presented in this case.  See 
section 422(a) of PL 104-204.  The purpose of the 1997 
amendment was, in effect, to overrule the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L. Ed. 2d 462 (1994).  In that case, 
the Supreme Court determined that the statutory language in 
the previous version of 38 U.S.C. § 1151 simply required a 
causal connection between the VA hospitalization and 
additional disability, and that there need be no 
identification of "fault" on the part of VA.  That version 
of §  1151no longer exists.  

In short, the Board is bound by the law in this case and 
cannot grant the benefits sought.  See 38 U.S.C.A. § 7104(c) 
(West 2002).


ORDER

Entitlement to compensation for hearing loss, dizziness, 
balance impairment, and vertigo under the provisions of 38 
U.S.C.A. § 1151 is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


